Per Curiam.
A disciplinary complaint against respondent, Kurt A. Hohenstein, was filed with the Counsel for Discipline of the Nebraska State Bar Association.
Respondent, an attorney admitted to the practice of law in Nebraska, was retained to represent four individuals in regard to a motor vehicle accident. Respondent failed to deposit the proceeds from the settlement of this case in a proper client trust fund account, as required by Canon 9, DR 9-102(A), of the Code of Professional Responsibility. Respondent admits that through mismanagement or otherwise, he allowed the accounts which contained the settlement proceeds to become overdrawn to the extent that the balance was less than the clients’ interest in the accounts.
Pursuant to Neb. Ct. R. of Discipline 15 (rev. 1992), respondent filed a voluntary surrender of license with this court. Respondent freely and voluntarily waives all proceedings against him in connection with the pending disciplinary complaint. Respondent knowingly admits that he has violated DR 9-102(A). He also freely and voluntarily consents to an order of disbarment and waives any right to notice, *383appearance, or hearing prior to entry of the order.
Accordingly, respondent is hereby disbarred from the practice of law in the State of Nebraska, effective immediately.
Judgment of disbarment.
White, J., not participating.